DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 1-14, 32, 33 in the reply filed on 12/9/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 15-314 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/9/21.
Claim Interpretation
The application uses the phrase “controller arranged to…” This phrase has been interpreted simply as having the capacity to perform such a function and NOT requiring the programming to perform the function on such a device. Thus, if the physical structure of a prior art reference is capable of performing such an action, it would read on the claim.
If applicant desires that claims be interpreted such that the controller must be programmed with computer instructions to perform such a task then applicant should include language requiring this program. For example using “controller programmed to” language.
The “graphical computer user interface” limitations likewise lack specific language requiring that the programming to implement the various icons actually be present. Hence, the only structural limitation is the display. The examiner recommends incorporating language that would require that this programming actually be present.
The application uses the phrase “controller includes instructions that” the examiner has interpreted this phrase as requiring that the controller be programmed to perform this function.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-14, 32, 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by de Oliveira (US 2014/0046465).
As to claim 1 and 33, An injection molding system for initiating flow of fluid material into one or more gates of a mold cavity during an injection molding cycle [Abstract], the system comprising: a valve gating system a fluid flow passage for delivering fluid material (1553) to a gate (1034, 1036, and unmarked one in the center) of a mold cavity, and an actuator (1940, 1941, 1942) that drives a valve pin (1040-1042) between a downstream gate closed position and an upstream gate open position [0076, Fig 6], and to one or more intermediate positions between the upstream gate open and downstream gate closed positions that restricts flow of the fluid material through the gate to less than a maximum flow rate [0076, 0078]; the system further including a valve pin control system a controller (1016) arranged to execute a set of instructions that define a set of preselected valve pin control functions and event triggers the actuator to drive the valve pin between the upstream gate open, downstream gate closed and one or more intermediate positions during injection molding cycle [0079-0082]; a graphical computer user interface including a display screen that would be capable of displaying a plurality of user selectable virtual icons each corresponding to one of the preselected valve pin control functions and event triggers that controls, via control of the actuator, positioning or controlled driving of the valve pin during the injection cycle between the open, closed and intermediate positions, the virtual icons including: trigger icons each representing a different preselected event to trigger a subsequent movement of the valve pin, move-to icons each representing a different preselected control function that initiates an associated movement of the valve pin: a) to the open position, the closed position, or an intermediate position between the open and closed positions, or b) to follow a pressure profile; the controller with the user interface and further a set of instructions that enable user, via the user interface, to select a plurality of the virtual icons and move and arrange on a canvas space of the display screen the selected plurality of virtual icons to create a virtual sequence that virtually represents an ordered sequence of control functions and event triggers corresponding to the selected virtual icons for controlling the positioning 
The examiner suggests incorporating language as suggested in claim interpretation above as well as further including the concept that rearranging the icons changes the order of their execution to avoid circumstantial anticipation ie moving windows around arbitrarily on the user interface would still result in a virtual sequence that represented an ordered sequence of control function, the ordered sequence just wouldn’t be capable of being altered in this manner.
As to claim 2, De Oliveria teaches a velocity control icon virtually representing a preselected control function to set a travel velocity for an associated movement of the valve pin as this is input through the virtual interface it must have some virtual representation ie an icon [0082].
As to claim 3, De Oliveira teaches a timer icon virtually representing a preselected control function to set a delay time before initiating an associated movement of the valve pin the delay feature [0092].
As to claim 4 De Oliveira teaches one or more preset icons each virtually representing a preselected plurality of control functions that define a sequence of associated movements of the valve pin for example the pressure profile [0084-0086, 0020, 0055, 0073].
As to claim 5, De Oliveira one or more sensitivity icons each virtually representing a preselected control function defining a control sensitivity (as gains and sensitivity are related in process control for an associated movement of the valve pin [0095].
As to claim 6, de Oliveira teaches a further portion of the screen contains a simulated pin position profile a pressure profile that is produced by the event triggers and control functions associated with the virtual icons of the ordered sequence[0044, 0058, 0081].
As to claim 7, de Oliveira teaches the user interface user input for selection among one or more of storing, copying and editing the sequence [0002, 0022, 0044].
As to claim 8, De Oliveira teaches in response to user selection of one of the icons, the user interface the user via an entry device to enter a parameter further defining the associated control function [0092].
As to claim 9, De Oliveria teaches the move-to icons include icons representing control functions for an associated movement toward the gate open position, toward the gate closed position and toward a user selectable intermediate position phrased as rate of movement [0082, 0019, 0073, 0056].
As to claim 10, De Oliveira teaches the move-to icons include a pressure profile icon representing control functions for an associated sequence of pin movements to follow a pressure profile over time [0084-0086, 0020, 0055, 0073].
As to claim 11, De Oliveira teaches the controller includes instructions that, in response to a signal received from the interface of a user selection of one of the plurality of icons, causes the user interface to display an entry device for selection of a parameter value for the associated control function [0056].
As to claim 12, De Oliveira teaches the entry device the user to enter a parameter value [0056] for one or more of pin velocity, pressure of the fluid material in the flow passage or mold cavity, an intermediate position between the open and closed positions [0018-0020, 0056, Fig 10], and time delay [0092].
As to claim 13, De Oliveira teaches the controller the actuator to drive the valve pin at a travel velocity in a range from zero to a maximum velocity and including one or more intermediate travel velocities between zero and the maximum phrased as rate of pin movement [0082, 0019, 0073, 0056].
As to claim 14, De Oliveira teaches a controller to the actuator to drive the valve pin to a predetermined hold and pack position phrased as a intermediate position between the open and closed positions [0076].
As to claim 32, De Oliveira teaches the user interface enables the user to view on the display screen an actual valve pin profile or pressure profile trace for comparison with the simulated valve pin position profile or pressure profile [0058-0059, 0017, 0056]. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-14, 32, 33 are rejected under 35 U.S.C. 103 as being unpatentable over de Oliveira (US 2014/0046465) in view of Eldridge (US 2007/0240080). Note: this is an alternative rejection
As to claim 1 and 33, An injection molding system for initiating flow of fluid material into one or more gates of a mold cavity during an injection molding cycle [Abstract], the system comprising: a valve gating system a fluid flow passage for delivering fluid material (1553) to a gate (1034, 1036, and unmarked one in the center) of a mold cavity, and an actuator (1940, 1941, 1942) that drives a valve pin (1040-1042) between a downstream gate closed position and an upstream gate open position [0076, Fig 6], and to one or more intermediate positions between the upstream gate open and downstream gate closed positions that restricts flow of the fluid material through the gate to less than a maximum flow rate [0076, 0078]; the system further including a valve pin control system a controller (1016) arranged to execute a set of instructions that define a set of preselected valve pin control functions and event triggers the actuator to drive the valve pin between the upstream gate open, downstream gate closed and one or more intermediate positions during injection molding cycle [0079-0082]; a graphical computer user interface including a display screen that would be capable of displaying a plurality of user selectable virtual icons each corresponding to one of the preselected valve pin control functions and event triggers that controls, via control of the actuator, positioning or controlled driving of the valve pin during the injection cycle between the open, closed and intermediate positions, the virtual icons including: trigger icons each representing a different preselected event to trigger a subsequent movement of the valve pin, move-to icons each representing a different preselected control function that initiates an associated movement of the valve pin: a) to the open position, the closed position, or an intermediate position between the open and closed positions, or b) to follow a pressure profile; the controller with the user interface and further a set of instructions that enable user, via the user interface, to select a plurality of the virtual icons and move and arrange on a canvas space of the display screen the selected plurality of virtual icons to create a virtual sequence that virtually represents an ordered sequence of control functions and event triggers corresponding to the selected virtual icons for controlling the positioning and/or rate of movement of the actuator driven valve pin during injection cycle as the display device 
Due to the imprecision with which the user interface and controller is claimed de Oliveira alone would anticipate the claim, however, in order to further compact prosecution a rejection is also made in light of Eldridge.
Eldridge teaches an editor for a process control system [Abstract] particularly for a valve system [0041, 0045] wherein the sequence of control functions is mapped by ordering icons representing control functions on a canvas [0220, 0012, 0013, 0054, 0056] and allow easy manipulation of the control sequence by dragging and dropping icons on a graphical computer interface [0013, 0033, 0034]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of de Oliveira and included programming such that alteration of the control program was possible by dragging and dropping icons representative of control functions of the valve pin, as suggested by Eldridge, in order allow for easy manipulation of the control sequence by dragging and dropping.  
As to claim 2, De Oliveria teaches a velocity control icon virtually representing a preselected control function to set a travel velocity for an associated movement of the valve pin as this is input through the virtual interface it must have some virtual representation ie an icon [0082].
As to claim 3, De Oliveira teaches a timer icon virtually representing a preselected control function to set a delay time before initiating an associated movement of the valve pin the delay feature [0092].
As to claim 4 De Oliveira teaches one or more preset icons each virtually representing a preselected plurality of control functions that define a sequence of associated movements of the valve pin for example the pressure profile [0084-0086, 0020, 0055, 0073].
As to claim 5, De Oliveira one or more sensitivity icons each virtually representing a preselected control function defining a control sensitivity (as gains and sensitivity are related in process control for an associated movement of the valve pin [0095].
As to claim 6, de Oliveira teaches a further portion of the screen contains a simulated pin position profile a pressure profile that is produced by the event triggers and control functions associated with the virtual icons of the ordered sequence[0044, 0058, 0081].
As to claim 7, de Oliveira teaches the user interface user input for selection among one or more of storing, copying and editing the sequence [0002, 0022, 0044].
As to claim 8, De Oliveira teaches in response to user selection of one of the icons, the user interface the user via an entry device to enter a parameter further defining the associated control function [0092].
As to claim 9, De Oliveria teaches the move-to icons include icons representing control functions for an associated movement toward the gate open position, toward the gate closed position and toward a user selectable intermediate position phrased as rate of movement [0082, 0019, 0073, 0056].
As to claim 10, De Oliveira teaches the move-to icons include a pressure profile icon representing control functions for an associated sequence of pin movements to follow a pressure profile over time [0084-0086, 0020, 0055, 0073].
As to claim 11, De Oliveira teaches the controller includes instructions that, in response to a signal received from the interface of a user selection of one of the plurality of icons, causes the user interface to display an entry device for selection of a parameter value for the associated control function [0056].
As to claim 12, De Oliveira teaches the entry device the user to enter a parameter value [0056] for one or more of pin velocity, pressure of the fluid material in the flow passage or mold cavity, an intermediate position between the open and closed positions [0018-0020, 0056, Fig 10], and time delay [0092].
As to claim 13, De Oliveira teaches the controller the actuator to drive the valve pin at a travel velocity in a range from zero to a maximum velocity and including one or more intermediate travel velocities between zero and the maximum phrased as rate of pin movement [0082, 0019, 0073, 0056].
As to claim 14, De Oliveira teaches a controller to the actuator to drive the valve pin to a predetermined hold and pack position phrased as a intermediate position between the open and closed positions [0076].
As to claim 32, De Oliveira teaches the user interface enables the user to view on the display screen an actual valve pin profile or pressure profile trace for comparison with the simulated valve pin position profile or pressure profile [0058-0059, 0017, 0056]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342. The examiner can normally be reached 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARMAND MELENDEZ/             Examiner, Art Unit 1742